t c memo united_states tax_court eric stephen gerencser petitioner v commissioner of internal revenue respondent docket no filed date eric stephen gerencser pro_se wesley j wong for respondent memorandum findings_of_fact and opinion buch judge eric stephen gerencser is a u s citizen who lived and worked in germany as a north atlantic treaty organization nato contractor during and the years in issue for his nato wages mr gerencser claimed both a sec_911 foreign_earned_income_exclusion and a foreign tax credit the commissioner allowed the foreign_earned_income_exclusion but disallowed the foreign_tax_credit because it would be an impermissible double benefit to exclude income and then claim a credit with respect to that same income as to other non-nato income mr gerencser argues that he is entitled to a foreign_tax_credit but his argument fails because he has not shown that he has paid_or_accrued any foreign taxes with respect to that income he also argues that the convention between the united_states of america and the federal republic of germany for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income and capital and to certain other taxes as amended by the protocol treaty provide him relief because he qualifies as a german resident the treaty’s saving clause reserves the right of unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar see sec_911 see sec_901 and b b c date tax_treaties cch para see protocol amending the convention for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income and capital and to certain other taxes u s -ger date tax_treaties cch para protocol the united_states to tax its citizens on their worldwide income regardless of their residence because mr gerencser is a u s citizen he is not entitled to treaty relief further he is liable for the sec_6662 accuracy-related_penalty because he negligently took an impermissible double benefit when he claimed both foreign_earned_income exclusions and foreign tax_credits on his nato wages findings_of_fact mr gerencser a u s citizen worked as a nato contractor in heidelberg germany during and the parties stipulated that he was subject_to the protocol on the status of international military headquarters set up pursuant to the north atlantic treaty under article paragraph of this agreement amounts paid for service as personnel of an allied headquarters are exempt from german tax to obtain an explanation of his tax situation mr gerencser wrote a letter dated date to the commissioner he did not receive a response after speaking with a colleague mr gerencser came to the understanding that he could owe a retroactive german income_tax once his contract with nato expired protocol on the status of international military headquarters set up pursuant to the north atlantic treaty date u s t because germany would retroactively treat him as a german resident who was subject_to german tax mr gerencser filed form sec_1040 u s individual_income_tax_return for and for he reported dollar_figure in nato wages and claimed a foreign_earned_income and housing exclusion of dollar_figure and a foreign_tax_credit of dollar_figure he also reported u s military pension income taxable interest dividends rental income and a capital_loss from securities transactions for that year similarly for he reported dollar_figure in nato wages and claimed a foreign_earned_income and housing exclusion of dollar_figure and a foreign_tax_credit of dollar_figure in addition he reported u s military pension income taxable interest dividends rental income and a capital_gain from securities transactions on date the commissioner issued to mr gerencser a notice_of_deficiency for taxable_year sec_2010 and sec_2011 the commissioner determined the following deficiencies in tax and accuracy-related_penalties year deficiency dollar_figure big_number penalty sec_6662 dollar_figure big_number among other adjustments the commissioner determined that mr gerencser was not entitled to a foreign_tax_credit on his nato wages because he had claimed those wages were exempt under the foreign_earned_income_exclusion the commissioner also determined that mr gerencser had an additional capital_gain for of dollar_figure and was not entitled to dollar_figure in itemized_deductions for when mr gerencser received this notice_of_deficiency he had a case pending before our court involving his taxable_year on date the court entered a stipulated decision pursuant to an agreement of the parties that mr gerencser did not owe any additional tax or penalties for mr gerencser timely filed his petition while residing in germany and trial was held in las vegas nevada the parties have agreed that he is not liable for tax on the unreported capital_gain for and that he is entitled to the disallowed itemized_deductions for the parties further stipulated that he is not entitled to claim a foreign_tax_credit with respect to his wages from nato for taxable_year sec_2010 and sec_2011 mr gerencser has not paid any german income taxes for the or taxable_year as to either his nato or his non-nato income docket no opinion we must decide whether mr gerencser is entitled to foreign tax_credits or treaty benefits related to his non-nato income to do so we apply the foreign_tax_credit rules under the code and the treaty i burden_of_proof the commissioner’s determinations in the notice_of_deficiency are generally presumed correct and taxpayers bear the burden of proving otherwise allowing foreign tax_credits is an act of legislative grace and taxpayers must prove that they have met all the conditions to be entitled to any credit in limited situations the burden may shift to the commissioner under sec_7491 but there is insufficient information in the record to conclude that the burden should shift under sec_7491 and mr gerencser does not argue that the burden should shift accordingly the burden remains on him ii no foreign_tax_credit available to mr gerencser sec_901 allows taxpayers a foreign_tax_credit for foreign_income_war_profits_and_excess_profits_taxes they have paid_or_accrued during the taxable rule a 290_us_111 wilcox v commissioner tcmemo_2008_222 slip op pincite relying on 143_f2d_256 2d cir aff’g 1_tc_880 year taxpayers including cash_basis taxpayers may elect to take foreign tax_credits for the year the taxes accrued however no credit is allowed for accrued taxes that are not paid within two years after the close of the taxable_year to which they relate if taxpayers subsequently pay foreign taxes then they can file a claim for a credit or refund within years from the date prescribed by law for filing the return for the year for which such taxes were actually paiddollar_figure sec_911 allows qualified individuals as defined in subsection d to exclude from their gross_income a portion of their foreign_earned_income and housing costs for any amount of foreign_earned_income that is excluded under sec_911 taxpayers cannot take a double benefit by claiming tax_credits on sec_901 and b sec_1_901-1 income_tax regs sec_905 sec_1_901-1 income_tax regs notably once taxpayers elect accrual they must follow this treatment for subsequent tax years sec_905 sec_905 sec_6511 see sec_911 and c adair v commissioner tcmemo_1995_493 slip op pincite nato employees are not considered employees of the united_states and accordingly qualify for the sec_911 foreign_earned_income_exclusion the same income if taxpayers elect the foreign_earned_income and housing exclusion treatment for their foreign_earned_income they likewise cannot take a foreign_tax_credit for any_tax paid on the foreign_earned_income that was excludeddollar_figure a mr gerencser is not entitled to a foreign_tax_credit on his nato earnings mr gerencser is not entitled to a foreign_tax_credit on his nato wages for the years in issue because he has already excluded them from income using the foreign_earned_income and housing_cost_exclusion of sec_911 for the commissioner allowed mr gerencser to exclude dollar_figure total which includes dollar_figure of housing costs and dollar_figure of foreign_earned_income for the commissioner allowed mr gerencser to exclude dollar_figure total which includes dollar_figure of housing costs and dollar_figure of foreign_earned_income and even if mr gerencser had paid_or_accrued foreign tax on these wages which he has not he would not be entitled to a foreign_tax_credit because it would violate the sec_911 sec_911 e sec_1_911-6 c income_tax regs see also 92_tc_1204 s ection d makes clear that no such credit would be available to the extent that it is allocable to amounts excluded from gross_income under sec_911 letourneau v commissioner tcmemo_2012_45 slip op pincite impermissible double benefit rule_of sec_911 the parties further agreed that he is not entitled to a foreign_tax_credit for his nato wages b mr gerencser is not entitled to a foreign_tax_credit on his non- nato income mr gerencser is not entitled to a foreign_tax_credit relating to his non- nato income because he has not paid any foreign tax for and he reported u s military pension income taxable interest dividends rental income and capital losses from securities transactions but he has not paid any german income taxes for or even if mr gerencser had elected a credit for accrued foreign tax_credits he cannot receive the benefit of accrued foreign taxes because he did not pay any taxes within two years after the close of the or tax_year accordingly he is not entitled to any foreign tax_credits on his other income streams at this time iii no treaty relief available for mr gerencser mr gerencser argues that because he is a resident of germany his income should be exempt from u s tax under the treaty he is wrong the united see sec_905 see convention for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income and capital and to certain other taxes u s -ger date tax_treaties cch para states reserves the right to tax its citizens on their worldwide income regardless of their residence and mr gerencser is a u s citizen the treaty reflects this approach in the saving clause except to the extent provided in paragraph this convention shall not affect the taxation by the united_states of its residents as determined by article residence and its citizens we have previously explained that the united_states insists on the inclusion of a ‘savings clause’ in its tax_treaties the effect of this clause is to reserve the right of the united_states to tax its citizens and residents on the basis of the provisions of the internal_revenue_code without regard to the provisions of the treaty none of see eg 85_tc_376 the united_states was historically and continues to be virtually unique in taxing its citizens wherever resident on their worldwide income solely by reason of their citizenship 74_tc_406 although many foreign countries tax their residents on their worldwide income the united_states taxes its citizens as well as its residents on their worldwide income protocol art i a filler v commissioner t c pincite see also 142_tc_405 86_tc_971 cf crow v commissioner t c pincite holding that the saving clause did not apply to an individual who had relinquished his u s citizenship the income that mr gerencser had during the years in issue is exempt from the saving clausedollar_figure although the saving clause does not affect the treaty rules for relief from double_taxation found in article this article provides that the united_states will allow a credit for income taxes paid to germany but mr gerencser has not paid any income taxes to germany mr gerencser further argues that the treaty and the code are in conflict and that he should be entitled to treaty relief despite not filing treaty-based returns for the years in issue it is well established that neither a treaty nor a law takes precedence merely by virtue of its status as a treaty or law if there is a conflict between a code provision and a treaty provision then the provision that was enacted later in time controls but there first must be an irreconcilable conflict because when a treaty and a statute relate to the same subject courts will always article i of the protocol provides the exceptions to the saving clause found in article i a and these exceptions do not include any of the provisions that would otherwise cover mr gerencser’s income protocol art xii adding a new article see sec_7852 98_tc_672 aff’d without published opinion 15_f3d_1160 d c cir attempt to construe them so as to give effect to both mr gerencser’s conflict arguments fail because the saving clause of the treaty bars him from obtaining relief there is no conflict between the code and the treaty iv sec_6662 accuracy-related_penalties sec_6662 and b and imposes a accuracy-related_penalty on any portion of an underpayment_of_tax required to be shown on a return if the underpayment is due to among other reasons negligence disregard of rules or regulations or any substantial_understatement_of_income_tax the commissioner bears the burden of production as to penalties penalties will not apply to any portion of the underpayment for which a taxpayer establishes that he or she had reasonable_cause and acted in good faithdollar_figure as defined in the code negligence includes any failure to make a reasonable attempt to comply with the provisions of title_26 and the term 80_tc_705 aff’d without published opinion 734_f2d_3 3d cir see also nw life assurance co of can v commissioner 107_tc_363 sec_7491 sec_6664 disregard includes any careless reckless or intentional disregard negligence has been further defined as a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances additionally a taxpayer is negligent if he fails to maintain sufficient records to substantiate the items in questiondollar_figure the commissioner satisfied his burden of production because he showed that mr gerencser negligently took foreign tax_credits for his nato wages that he had also claimed were excluded from his gross_income by the foreign_earned_income and housing_cost_exclusion a double benefit that is directly and expressly prohibited by the code if a taxpayer takes a return position that would seem too good to be true to a reasonable person and fails to make further reasonable inquiries to verify that the return position is correct then this is a strong indication that the taxpayer is sec_6662 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir aff’g in part remanding in part 43_tc_168 and t c memo 116_tc_438 sec_1_6662-3 income_tax regs negligent taxpayers are required to take reasonable steps to determine the law and to comply with it and must exercise due care when claiming a deduction here a reasonable person would have thought the double benefit of a foreign_tax_credit and a foreign_earned_income_exclusion on the same income seemed too good to be true and mr gerencser had a duty to inquire further before taking this position after hearing about his colleague’s predicament mr gerencser sent a letter to the commissioner to further inquire but never received a response instead of seeking out competent advice from a tax professional he prepared his returns and explained that he had to come up with my own way to file those taxes that would cover so to speak the waterfront and capture my sec_1_6662-3 income_tax regs see eg viralam v commissioner 136_tc_151 explaining further inquiry was required because a reasonable or prudent person would have perceived as ‘too good to be true’ a deduction for a supposed charitable_contribution where the amounts deducted could be used to fund student loans for his own children hansen v commissioner tcmemo_2004_269 wl at when an investment has such obviously suspect tax claims as to put a reasonable taxpayer under a duty_of inquiry a good_faith investigation of the underlying viability financial structure and economics of the investment is required aff’d 471_f3d_1021 9th cir 99_tc_202 82_f3d_918 9th cir aff’g tcmemo_1994_217 situation because he did not make a reasonable inquiry to determine whether his return position was correct he was negligent mr gerencser did not prove he acted with reasonable_cause and in good_faith although mr gerencser wrote to the commissioner to ask for guidance he never received a response instead he believed that he would be taxed at some time in the future by germany because of the conversations he had with his colleague who was not a tax professional he then reported both the foreign_income and housing_cost_exclusion and foreign_tax_credit for his nato wages his position is not reasonable because it would provide him a double benefit further mr gerencser did not show that he had paid_or_accrued any foreign taxes to entitle him to offset his u s tax with foreign tax_credits mr gerencser appears to argue that the stipulated decision entered in for his taxable_year should affect the outcome of this proceeding or at least should prove that his position was reasonable to the extent that he is making a collateral_estoppel argument this argument fails because the previous stipulated decision entered for was not a conclusive determination on the merits by our court moreover we look at whether the position taken by mr gerencser on his see o’sullivan v commissioner tcmemo_1994_395 holding that a stipulated decision for another taxable_year does not have preclusive affect under continued return was negligent mr gerencser filed his returns for and before he commenced his case and years before he entered into a stipulated decision mr gerencser’s underpayment_of_tax was due to his negligence and he is liable for the sec_6662 accuracy-related_penalties for both years v conclusion mr gerencser is not entitled to any foreign tax_credits because he has not paid_or_accrued any foreign tax accordingly we sustain the commissioner’s disallowance of the foreign tax_credits mr gerencser claimed for and and find him liable for the sec_6662 accuracy-related_penalties for those years continued the doctrine_of collateral_estoppel because there has been no determination by the court aff’d 95_f3d_1158 9th cir see also 464_us_165 as commonly explained the doctrine_of collateral_estoppel can apply to preclude relitigation of both issues of law and issues of fact if those issues were conclusively determined in a prior action 333_us_591 but if the later proceeding is concerned with a similar or unlike claim relating to a different tax_year the prior judgment acts as a collateral_estoppel only as to those matters in the second proceeding which were actually presented and determined in the first suit to reflect the foregoing decision will be entered under rule
